Case 1:15-cr-00379-PKC Document 229
                                228 Filed 01/19/21
                                          01/17/21 Page 1 of 2

                                     The conference scheduled for
                                     January 19, 2021 is adjourned to
                                     January 29, 2021 at 10:30 a.m.
                                     Time is excluded under the speedy trial
                                     act until 1/29/21 for the reasons set forth
                                     in defense letter dated January 17, 2021.
                                     SO ORDERED.




                                                             1/19/2021
Case 1:15-cr-00379-PKC Document 229
                                228 Filed 01/19/21
                                          01/17/21 Page 2 of 2
